Citation Nr: 0419041	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  00-12 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for rectal bleeding.

2.  Entitlement to service connection for tinea pedis and 
dyshidrotic eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

INTRODUCTION

The veteran had active military duty from August 1995 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Buffalo, New 
York, Regional office (RO) of the Department of Veterans' 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a March 2003 decision, the Board reviewed several issues 
and by development memorandum, referred the issues listed on 
the title page for VA examination and opinion.  In November 
2003, the Board remanded the case for RO review of the 
additional evidence.  However, the March 2004 supplemental 
statement of the case (SSOC) does not refer to VA examination 
or opinion.  The claims file does not contain a VA 
examination report.  It is not clear if an examination report 
was received or was introduced into the claims file.  
Therefore further development is needed.  

Accordingly, this case is REMANDED to the RO via the AMC in 
Washington, D.C. for the following action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his rectal 
bleeding and skin disorder.  These 
records should include reports of all VA 
examination(s) since November 2000.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should request legible 
copies of all pertinent clinical records 
that have not been previously obtained.  
All records obtained should be associated 
with the claims file.  

2.  If there is no evidence of a current 
VA examination and opinion, the RO should 
afford the veteran the appropriate 
examination to determine the nature and 
etiology of any rectal disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
provide opinion as to the cause of the 
scant occasional rectal bleeding 
diagnosed during his November 2000 VA 
neurological examination (i.e., is there 
an underlying condition such as an anal 
fissure?) if so, is the underlying 
condition at least as likely as not 
etiologically related to the symptoms 
complained of during service in August 
1996, September 1996 and during 1997, and 
after service in July 1999.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
examiner should provide a rationale for 
all opinions expressed.  

3.  If there is no evidence of a current 
VA examination and opinion, the RO should 
afford the veteran a dermatology 
examination to determine the nature and 
etiology of any chronic skin disorder.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should provide opinion as to whether the 
veteran currently have tinea pedis and 
dyshidrotic eczema since they were 
diagnosed during his April 1999 general 
medical examination, but not during his 
most recent VA examinations in October 
and November 2000; and does he just have 
facial dermatitis and, if so, is the 
condition due to irritation of his skin 
from shaving.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The examiner should 
provide a rationale for all opinions 
expressed.  

4.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




